Citation Nr: 9904828	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND

The appellant served on active duty from August 1952 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for arthritis of 
the right knee.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in May 1997, he stated that he 
wanted a hearing at the RO before a traveling section of the 
Board.  In June 1997, the RO wrote a letter to the appellant 
informing him that it was unable to include him on the docket 
of hearings to be conducted by the traveling section of the 
Board at that time.  The purpose of the letter was for the 
appellant to inform the RO whether he still wanted a hearing 
before a traveling section of the Board or whether he wanted 
to withdraw his request for a hearing before a traveling 
section of the Board.  The RO stated that unless it heard 
from the appellant, it would assume that he still wanted a 
hearing before a traveling section of the Board.  
Specifically, the letter stated, "Instead of a hearing 
before a member of the traveling section of the Board of 
Veterans' Appeals, I request:

______ a Board of Veterans' Appeals 
hearing in
Washington, D.C.

______ withdrawal of my request for a 
hearing.

The appellant did not check either one.  The RO further noted 
that the appellant could elect to have a hearing at the RO 
before an RO hearing officer, and it stated that the 
appellant could elect to have such hearing in addition to the 
hearing before a traveling section of the Board or in lieu of 
a hearing before a traveling section of the Board.  The 
appellant simply checked that he wanted an RO hearing before 
a hearing officer; however, based on the wording of the 
letter, checking that he wanted an RO hearing was not a 
withdrawal of his request for a hearing before a traveling 
section of the Board, as the appellant did not check 
"withdrawal of my request for a hearing [before a traveling 
section of the Board]."

An RO hearing was scheduled for November 1997.  That same 
month, the appellant canceled his RO hearing and stated, "I 
will request another hearing, if this becomes necessary, at a 
later date."

The Board finds that the appellant's cancelation of his RO 
hearing is not a complete canceling of an RO hearing 
alltogether.  Additionally, the Board finds that the 
appellant has not canceled his request for a hearing before a 
traveling section of the Board.  To ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The RO should schedule an RO hearing and 
a hearing before a traveling section of 
the Board.  The Board strongly recommends 
that the RO to contact the appellant and 
find out what hearing(s) he still wants 
by sending him a letter which states 
clearly that he should state whether he 
wants an RO hearing and whether he wants 
a hearing before a traveling section of 
the Board.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


